Appeal from an order of the Supreme Court, Erie County (Joseph D. Mintz, J.), entered October 17, 2006 in an action for medical malpractice. The order denied the motion of HealthNow New York, Inc. for permission to intervene in the action.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties in September 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Scudder, EJ., Martoche, Centra, Green and Pine, JJ.